DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The citation format applied herein is: AAA at BBB:CCC-DDD:EEE means "reference AAA at col. BBB, ln. CCC to col. DDD, ln. EEE[,]" AAA at BBB:CCC-DDD means “ref. AAA at col. BBB, ln. CCC to DDD[,]” and AAA at BBB-CCC means “ref. AAA at par. BBB-CCC[.]"

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 60’s step (h) and (j) T reductions need to be added to the specification (subject, however, to rectifying the 35 U.S.C. 112 rejections detailed below regarding said T reduction recitations).

Claim Objections/Potentially Allowable Subject Matter
Claims 62-63 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 62 (from which claim 63 depends) and 68, the most pertinent prior art of record appears to be Appl, whose teachings and suggestions are detailed below.  Appl does not, however, teach or suggest that its step g) static mixing zone comprises a static mixing device comprised/configured as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 71 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 71 recites that, in claim 60’s step (h), the T of the water washed separated mixture is “reduced by a range of between about 2oC to about 210oC” and, in claim 60’s step (j), the T of the solution is “reduced by a range of between about 2oC to about 210oC”.  However, pp. 16 and 19 of the specification-as-filed states that temperature values of 120, 210, and above are in oF, not oC.  Thus, the claimed T values, expressed in oC, contradict the claim’s specification support, causing confusion and uncertainty as to the claimed scope and how to avoid infringement thereof (MPEP 2173.02 II).  MPEP 2173.03 states that “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure… may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  Because the inconsistency and conflict between claim 71’s T range units and those within the specification cause confusion and uncertainty as to the claimed scope, claim 71 is thereby rendered indefinite and rejected as such under 35 USC 112(b)/2nd par.  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016), citing Allen Eng'g Corp. v. Bartell Indus., 63 USPQ2d 1769, 1776 (Fed. Cir. 2002) (holding that claims that contradicted the specification were invalid as indefinite).  While the claim has been interpreted for examination purposes (MPEP 2173.06) as instead reciting oF units, this rejection nevertheless needs addressing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 60-61, 64-67, and 69-79 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Appl et al., US 4,336,233 (1982) (“Appl”).  Regarding claims 60 and 71 (the latter being interpreted as detailed above), Appl teaches a continuous process for acid gas removal, comprising a) introducing into an absorption zone 1 a mixed gas 12 that comprises a process gas such as natural gas or synthesis gas and, as a contaminant, CO2 and/or H2S, b) 1 with an aq. absorbent solution, c) removing cleaned process gas 13 overhead from absorption zone 1, d) removing acid-laden aq. absorbent (i.e. “spent” absorbent) from the bottom of absorption zone 1, e) introducing the spent absorbent into a regeneration zone 3, f) separating at least some vapor-phase water, absorbent, and acid gas from the spent absorbent and removing said vapor phase materials overhead from the regeneration zone 3, g) co-currently mixing washing water 11 with the vapor phase materials so removed overhead (i.e. this mixing area being a static mixing zone not located in Appl’s absorber 1’s interior, but rather atop its regenerator 3), giving a water washed overhead mixture (“WWOM”) that flows co-currently with its washing water 11, h) passing the WWOM into a cooling zone 7 where the WWOM is cooled (inherently and/or implicitly by ≥2oF or ≥2oC, otherwise Appl’s statement that the WWOM is “cooled in cooler 7” would be false or a nullity; see MPEP 2112 & 2144.01), i) removing the balance of the acid-liberated, regenerated aq. absorbent solution from the bottom of 3, j) passing the regenerated aq. absorbent solution to a cooling zone 9 where the regenerated aq. absorbent solution is cooled by 36-108oF or 15-60oC (the bottom of Appl’s regenerator 3’s T is 110-120oC, i.e. 230-248oF, and its absorber 1’s operating T -i.e. the T of the aq. regenerated absorbent after flowing through cooler 9- is 60-95oC, i.e. 140-194oF), and k) recycling the cooled regenerated aq. absorbent to the absorption zone 1.  See Appl at, e.g., 2:14-25, 2:47-52, 3:65-4:10, 4:39-41, 5:20-63; Fig. 1.  Should applicant argue that Appl’s step h) does not inherently and/or implicitly cool the WWOM by at least 2oF as claimed (Examiner does not agree with such an argument; this additional and/or alternative ground of rejection is supplied for completeness of the record), this would not impart patentability.  Given Appl’s teaching that its WWOM is cooled in its cooling zone 7 as detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to Appl’s step g) static mixing zone, given this zone’s location atop Appl’s regeneration column (which is considered to be tubular) 3, the static mixing zone is considered to possess a longitudinal axis as claimed.  See Appl at, e.g., 5:36-41, 50, and 57-59; Fig. 1.  Although Appl’s static mixing zone does not appear to possess/employ ≥1 mixing element, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given that employing ≥1 mixing element (e.g. a stirrer or tortuous flow paths, etc.) would improve and/or ensure effective mixing of Appl’s wash water 11 with the vapor phase materials that Appl desires to be removed overhead of its regeneration column 3.  MPEP 2143 I.G.
Regarding claim 61, Appl’s aq. absorbent solution comprises MDEA and piperazine.  See Appl at, e.g., 3:66-4:10; Tables 1 (MDEA #3-4) and 2 (MDEA #(3)).
Regarding claims 64 and 66, Appl’s regeneration zone 3 is operated at 1.01-1.3 bar (101-130kPa) and 110-120oC.  See id. at, e.g., 2:47-51, 4:53-55 (“main flashing stage” P), and 5:27-32 (regeneration occurs in “main flash column 3”); Fig. 1.  As Appl’s step g) water wash 11 occurs within the overall column 3 (see id. at Fig. 1), Appl’s step g) is regarded as operating at the same P and T ranges, which lie within or at least overlap those claimed.  MPEP 2131.03 & 2144.05.
Regarding claim 65, since Appl renders prima facie obvious claim 60’s (from which claim 65 depends) method, the claimed P drop is reasonably expected to be met/present- it has been held that where claimed and prior art products are produced by identical or substantially prima facie case of (anticipation or) obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since Appl teaches or at least suggests the claims' positive method steps, it matters not whether Appl also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.
Regarding claims 67 and 76, Appl gives absorption zone 1 L/V ratios such as 0.009-0.010:1 (i.e. 2.4m3/hraq. absorbent : 240-260m3/hrmixed gas).  See Appl at, e.g., Ex. 1-2.  Since Appl’s static mixing zones employ water washes as detailed above, the L/V ratios therein would reasonably be expected to be higher than its absorption zone 1’s values/range.  While Appl does not teach L/V ratios for its first and second static mixing zones, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ desired L/V ratios therein, such as within the claimed ranges, via routine experimentation.  MPEP 2144.05, citing In re Aller.
Regarding claims 69-70, since Appl renders prima facie obvious claim 60’s (from which claims 69-70 depend) method, the claimed efficiencies are reasonably expected to be met/present.  MPEP 2112.01, citing In re Best.  In other words, since Appl teaches or at least suggests the parent claim’s positive method steps, it matters not whether Appl also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.
Regarding claim 72, since Appl renders prima facie obvious claim 60’s (from which claim 72 depends) method, at least some of Appl’s absorbent components would reasonably be expected to become entrained in the cleaned product gas atop the absorption zone 1- it has been prima facie case of (anticipation or) obviousness has been established.  MPEP 2112.01, citing In re Best.  In other words, since Appl teaches or at least suggests the claims' positive method steps, it matters not whether Appl also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  Appl further teaches adding wash water 10 atop its absorption zone 1, which thus mixes with the cleaned product gas and any absorbent components entrained therein, giving a water washed mixture as claimed.  See Appl at, e.g., 5:22-25 and 43-45; Fig. 1.  The fact that Appl’s second static mixing zone where supplemental wash water 10 is added is, contrary to claim 72, located in its absorber 1’s interior, nevertheless does not confer patentability: making prior art parts separable/separate (MPEP 2144.04 V.C.) or rearranging them as desired (MPEP 2144.04 VI.C., citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) are prima facie obvious variations.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to site Appl’s water wash 10 in a location not within its absorber 1’s interior.  See id.
Regarding claims 73 and 75, Appl’s absorption zone 1 is operated at atmospheric (101.325kPa) or superatmospheric P, with 20-100 bar (2,000-10,000kPa) being preferred, and 60-80oC.  See Appl at, e.g., 4:27-33 (“washing” P), 4:39-41, and 5:22-27 (“The washed (treated) gas leaves the absorption column 1… via line 13”, i.e. the “washing” P is that employed within the absorption zone 1); Fig. 1.  As Appl’s second static mixing step/zone’s water wash 10 occurs within the overall absorption column 1 (see id. at Fig. 1), Appl’s second static mixing zone is regarded as operating at the same P and T ranges, which lie within or at least overlap those claimed.  MPEP 2144.05.
claim 74, since Appl renders prima facie obvious claim 72’s (from which claim 74 depends) method, the claimed P drop is reasonably expected to be met/present.  MPEP 2112.01, citing In re Best.  In other words, since Appl teaches or at least suggests the parent claim’s positive method steps, it matters not whether Appl also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.
Regarding claims 77-78, since Appl renders prima facie obvious claim 72’s (from which claims 77-78 depend) method, the claimed efficiencies are reasonably expected to be met/present.  MPEP 2112.01, citing In re Best.  In other words, since Appl teaches or at least suggests the parent claim’s positive method steps, it matters not whether Appl also teaches or suggests the features of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.
Regarding claim 79, Appl’s cleaned product gas and any absorbent components entrained therein are reasonably presumed to travel upwards.  See Appl at, e.g., Fig. 1 and the rejections of claims 60 and 72 (from the latter of which claim 79 depends), detailed above.  While Appl does not specify the flow direction of its supplemental washing water in its second static mixing zone 10, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and employ a desired flow direction thereof, especially given that only three choices exist (i.e. co-current, counter-current, or some angular relation in between such as orthogonal).  MPEP 2143 E & 2144.07.  Additionally and/or alternatively, rearranging prior art parts (such as Appl’s supplemental washing water’s inlets/nozzles/etc., i.e. to achieve a/any desired flow direction thereof) is a prima facie obvious See MPEP 2144.04 VI.C. (stating that rearranging prior art parts is prima facie obvious), citing In re Japikse.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 10, 2021
Primary Examiner
Art Unit 1736